Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 14-18 are pending in this application.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 11, 12, 14, 16-18 is/are rejected under 35 U.S.C. § 103 as being unpatentable over McCulloch (US 2014/0337023) in view of Ford (US 7,400,711).

As to claim 1, McCulloch (Figs. 2-4) teaches a method, performed by head-mounted unit, for assisting a user, the method comprising: 
monitoring a user wearing the head-mounted unit (Monitoring through position sensor system 64) in order to determine a gaze direction in which the user is looking [0028]; 
detecting a sound source (Through microphones) located in the identified gaze direction [0054], the sound source comprising a person (Shown in Fig. 3); and 
providing information to the user (E.g. text bubble 40) to assist the user in recognizing sound from the sound source [0042].

However, McCulloch does not explicitly teach determining whether or not a conversation is being held with the person.
On the other hand, Ford teaches determining whether or not a conversation is being held with the person by at least one of: 
detecting whether the user and the person speak sequentially (Sequential messages are detected and analyzed to determine whether they are part of the same conversation) (col. 8, ll. 37-46).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the word-based conversation detection of Ford with the HMD of McCulloch because the combination would integrate an additional method of conversation detection, increasing the accuracy of conversation detection.

As to claim 17, McCulloch teaches all the limitations of claim 1 above as this is the corresponding computer-readable medium claim.

As to claim 18, McCulloch teaches a head-mounted unit for assisting a user, the head-mounted unit comprising: 
tracking sensors (Position sensor system 64) configured to monitor a user wearing the head-mounted unit in order to determine a gaze direction which the user is looking [0028]; 
a sensor (Microphones) configured to capture information to detect a sound source located in the identified gaze direction [0054]; and 
a user interface (Display) configured to provide information to the user to assist the user in recognizing sound from the sound source [0042].

As to claim 2, McCulloch teaches wherein monitoring the user comprises performing eye-tracking using sensors (Eye tracking data 66 from eye-tracking system 62) of the head-mounted unit to track eyes of the user [0050].

As to claim 3, McCulloch teaches wherein detecting the sound source comprises capturing one or more images in the gaze direction and performing computer vision (E.g. detecting the face of person 316) on at least one captured image in order to identify a sound source [0035-0037, 0041].

As to claim 4, McCulloch teaches wherein the method further comprises a camera (Cameras part of sensor 212) generating video data made up of images taken in a direction including the gaze direction (Capturing images from the field of view 312) [0024] and performing automated lip reading (Through lip reading program 90) on at least a portion of the generated video data, wherein the information provided to the user is based on the result of the automated lip reading [0052-0053].

As to claim 9, McCulloch teaches wherein the information provided to the user includes at least one of displaying text on a display, amplified playback of sound through an audio unit, and displaying hand-signs on a display (Text is presented in the augmented display, as shown in Fig. 3) [0042-0045].

As to claim 11, McCulloch teaches wherein detecting a sound source comprises detecting the person within the one or more captured image (E.g. detecting person 316) [0047-0049].

As to claim 12, McCulloch teaches wherein the method comprises detecting whether or not the person is speaking by performing one or more of: 
detecting movement of a mouth portion of the person (E.g. the movement of the lips and tongue of a user (316)) [0052];
directing a directional microphone in the direction of the person (The directional microphone directed toward the user) and
performing speech recognition on the sound recorded by the directional microphone [0054-0057].

As to claim 14, McCulloch teaches wherein in a case in which it is determined that a conversation is being held with the person, the method comprises tracking the person (Tracking the person through eye-tracking data) [0037-0038].

As to claim 16, McCulloch teaches determining whether an additional person is to be added to a conversation, the method comprising: 
determining that the user is not looking at a person already included in the conversation (E.g. if the user turns away from a user that already has an associated text balloon) [0037]; 
capturing one or more images in a new gaze direction (E.g. if the user looks in a new direction with another person) and performing computer-vision on at least one captured image in order to identify the additional person within the one or more captured images (Selecting a new person in the new view 312) [0034]; 
determining whether or not a conversation is being held with the additional person by one of: 
receiving an input from the user (E.g. looking directly at the person) to indicate that they are having a conversation with the additional person [0037-0040].

Claim(s) 5-7, 15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over McCulloch (US 2014/0337023) in view of Ford (US 7,400,711) in view of Fullam (US 2016/0080874).

As to claim 5, McCulloch teaches utilizing microphones to detect another person’s voice.
However, McCulloch and Ford do not specifically teach utilizing a directional microphone.
On the other hand, Fullam teaches directing a directional microphone [0016] in a direction including the direction of a detected sound source (The microphone can capture sounds from preferential directions) [0022], wherein the information provided to the user is based on sound detected by the directional microphone [0023-0025].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the directional microphones of Fullam with the HMD of McCulloch, as modified by Ford, because the combination would increase the fidelity of the captured audio through the use of both omnidirectional and directional microphones, further increasing the accuracy of the displayed text.

As to claim 6, McCulloch teaches wherein in addition to detecting sound in the direction of the detected sound source, sound is detected from other directions (Through omnidirectional microphones 224, 228, 232, 236), the method comprising performing a sound recognition process on the sound detected from other directions [0039-0040], and
in a case that a predetermined sound is recognized by the sound recognition process, notifying the user of the recognized predetermined sound (E.g. the sound of a person 316 speaking to the user detected by the speech conversion program 14 and beamforming program 26) [0039-0041].

As to claim 7, McCulloch teaches utilizing microphones to detect another person’s voice.
However, McCulloch and Ford do not specifically teach utilizing a directional microphone.
On the other hand, Fullam teaches performing speech recognition on a sound signal from the directional microphone [0016], wherein the information provided to the user is based on the result of the speech recognition [0023-0025, 0059].

As to claim 15, McCulloch teaches controlling a camera to capture video in a direction that tracks the person (Capturing video from the field of view of the user and tracking the person’s face) [0038-0039].
However, McCulloch and Ford do not specifically teach utilizing a directional microphone.
On the other hand, Fullam teaches at least one of controlling a directional microphone [0016] to pick up sound in a direction that tracks the person (E.g. based on the direction the user is facing).

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over McCulloch (US 2014/0337023) in view of Ford (US 7,400,711) in view of Fullam (US 2016/0080874) in view of Trufinescu (US 2018/0130471).

As to claim 8, McCulloch teaches utilizing the microphones and determining text corresponding to a person’s spoken words.
However, McCulloch, Ford and Fullam do not teach altering a voice.
On the other hand, Trufinescu teaches altering a voice to have a different accent, wherein the information provided to the user includes playing the altered voice to the user (A specific output accent for the text to speech system can be selected by the user) [0040].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the accent control of Trufinescu with the HMD of McCulloch, as modified by Ford and Fullam, because the combination would allow for further immersion of the user into the augmented reality provided by the HMD. 

Claim(s) 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over McCulloch (US 2014/0337023) in view of Ford (US 7,400,711) in view of Kates (US 2006/0167687).

As to claim 10, McCulloch teaches utilizing the microphones and determining text corresponding to a person’s spoken words.
However, McCulloch and Ford do not teach recognizing and translating a language.
On the other hand, Trufinescu (Figs. 3, 4) teaches wherein the sound from the sound source (Microphone from step 401) is speech and further comprising a step of recognizing a language included in the speech from the sound source (Performing speech analysis in step 402) and translating the speech from the recognized language to another language [0029].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the speech language translation of Kates with the HMD of McCulloch, as modified by Ford, because the combination would increase the usability of the overall device by allowing for conversations with people speaking different languages.

Response to Arguments
Applicant's arguments with respect to claims 1-12, 14-18 have been considered but are moot in view of the new ground(s) of rejection based on the reference Ford. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691